     Case: 5:18-cv-00182-JRA Doc #: 130 Filed: 12/16/20 1 of 3. PageID #: 4806




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

MATTHEW DICKSON, on behalf of                 :     Case No. 5:18-cv-182-JRA
himself and others similarly situated,        :
                                              :     Judge Adams
       Plaintiff,                             :     Magistrate Judge Henderson
                                              :
v.                                            :
                                              :
DIRECT ENERGY, LP, et al.,                    :
                                              :
       Defendants.                            :

                     AGREED MOTION FOR EXTENSION OF TIME

       Plaintiff Matthew Dickson respectfully moves this Court for a 30-day extension of time,

until January 15, 2021, to file a memorandum in opposition to Defendant Direct Energy’s

Motion to Dismiss for Lack of Subject Matter Jurisdiction (Doc. 126), otherwise due on

December 16, 2020. Due to Plaintiff’s counsel’s professional and personal schedules and

commitments to other cases, as well as the impending holidays, Plaintiff requires additional time

to prepare the appropriate response. Counsel for Defendant Direct Energy has been contacted

regarding this request and has indicated they agree to the requested extension.

       Accordingly, Plaintiff requests that the deadline for filing his memorandum in opposition

be extended up to and including January 15, 2021. A proposed order is attached hereto.
Case: 5:18-cv-00182-JRA Doc #: 130 Filed: 12/16/20 2 of 3. PageID #: 4807




                           Respectfully submitted,

                           /s/ Brian K. Murphy
                           Brian K. Murphy (0070654)
                           Jonathan P. Misny (0090673)
                           Murray Murphy Moul + Basil LLP
                           1114 Dublin Road
                           Columbus, OH 43215
                           Telephone: 614.488.0400
                           Facsimile: 614.488.0401
                           E-mail: murphy@mmmb.com
                                   misny@mmmb.com

                           Edward A. Broderick (admitted pro hac vice)
                           Broderick Law P.C.
                           99 High Street, Suite 304
                           Boston, MA 02110
                           Telephone: 617.738.7080
                           Facsimile: 617.830.0327
                           E-mail: ted@broderick-law.com

                           Anthony I. Paronich (admitted pro hac vice)
                           Paronich Law, P.C.
                           350 Lincoln Street, Suite 2400
                           Hingham, MA 02043
                           Telephone: 508.221.1510
                           E-mail: anthony@paronichlaw.com

                           Matthew P. McCue (admitted pro hac vice)
                           The Law Office of Matthew P. McCue
                           1 South Avenue, Suite 3
                           Natick, Massachusetts 01760
                           Telephone: 508.655.1415
                           Facsimile: 508.319.3077
                           E-mail: mmccue@massattorneys.net

                           Samuel J. Strauss (admitted pro hac vice)
                           Turke & Strauss LLP
                           936 N. 34th Street, Suite 300
                           Seattle, WA 98103
                           Telephone: 608.237.1774
                           Facsimile: 608.509.4423
                           E-mail: sam@turkestrauss.com




                                     2
    Case: 5:18-cv-00182-JRA Doc #: 130 Filed: 12/16/20 3 of 3. PageID #: 4808




                               CERTIFICATE OF SERVICE
       I hereby certify that on December 16, 2020, I served the foregoing through the Court’s
CM/ECF system, which sent notice to all counsel of record.


                                    /s/ Brian K. Murphy
                                    Brian K. Murphy




                                               3
